DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
A telephone call was made to Robert Myers on May 16th, 2022 to request an oral election to the above restriction requirement:
Applicant's election without traverse of Group I, including claim(s) 1-10, in Application No. 16/742,964, is acknowledged. 
Claim(s) 1-19 are pending in the instant application.
Claim(s) 11-19 are withdrawn from consideration due to being directed to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-10, drawn to a light control apparatus, classified in B60Q3/14.
II.	Claim(s) 11-19, drawn to a method of lighting a feature, classified in F21Y2115/10.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, as opposed to modifying a color of the light by reflecting the light, the product as claimed can be practiced by another materially different process, such as modifying a color of the light by employing filters (as opposed to reflectors).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on March 17, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on January 15, 2020.  These drawings are considered acceptable by Examiner. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien (U.S. Pub. No. 2017/0321853 A1) 
Regarding Claim 1, Chien teaches a light control apparatus comprising: a diffuser plate (35, “top cover,” ¶ [0067]) having an opening (29, port [Wingdings font/0xE0] “top cover 35 installed with receiving means that include any desired combination of at least one USB-port 29, outlet, LED-unit,” ¶ [0067]) therein further comprising: a first surface (1st surface of 35) having an opaque coating (coating of 35) and a feature (50, “plurality of LED-units” “to achieve different light performances,” ¶ [0070]) around the opening (29) that exposes a portion of the diffuser plate (35); a second surface (2nd surface of 35); a light source (of LED units) positioned proximate the second surface (2nd surface of 35) of the diffuser plate (35); a light pipe (pole, for lighting may be employed, ¶ [0020]) optically coupled to the light source (of LED units), the light pipe (¶ [0020]) positioned around a portion of the opening (29) near the second surface (2nd surface of 35) of diffuser plate (35), the light pipe (¶ [0020]) delivering light to the diffuser plate (35) around a first portion of the feature (50); and a light blocker (42, “wall,” ¶ [0067]) positioned near a second portion of the feature (50), the light blocker (42) positioned between the light source (of LED units) and the second portion (2nd portion of 50) of the feature (50), the light blocker (42) having an aperture (aperture of 42) therein to allow light to pass from the light source (of LED units) to the diffuser plate (35) proximate the second portion of the feature (50), the opening (29) being smaller than the light blocker (42, as clearly depicted in Fig. 7).  
Regarding Claim 2, Chien teaches the light control apparatus of claim 1, wherein size of the aperture in the light blocker (42) is varied (via “rotatable inner housing wall,” ¶ [0067]) to control an amount of light delivered to the second portion of the diffuser plate (35).  
Regarding Claim 3, Chien teaches the light control apparatus of claim 1, wherein the light source is a light emitting diode (50, LED).  
Regarding Claim 4, Chien teaches the light control apparatus of claim 1, wherein the light source is monochromatic (during a particular status of indication, a single monochromatic color is achieved in operation, ¶ [0087]).  
Regarding Claim 5, Chien teaches the light control apparatus of claim 1, further comprising a reflector (application of reflective means, ¶ [0030]), the light pipe (of LED) positioned between the diffuser plate (35) and the reflector (reflector formed within the unit).  
Regarding Claim 6, Chien teaches the light control apparatus of claim 5, wherein the light passing through the aperture (aperture of 42) in the light blocker (42) has a first light characteristic, the light emitted by the light pipe (of LED unit) has a second light characteristic (via “color changing”), and the reflector (¶ [0030]) is treated so that reflected light from the reflector is changed substantially to the first light characteristic when directed to and passing through the diffuser plate.  
Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “reflected light from the reflector is changed substantially to the first light characteristic when directed to and passing through the diffuser plate,” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
Regarding Claim 7, Chien teaches the light control apparatus of claim 6, wherein the first and second light characteristics have a CIE x-y value (via color changing mode).  
Regarding Claim 9, Chien teaches the light control apparatus of claim 1, further comprising a housing (bottom rimed housing, Fig.7A), the diffuser plate (35), the light pipe (of LED unit), the light blocker (42) and the light source (LED) attached to the housing (housing), the first surface located at an exterior position with respect to the housing (of Fig. 7A) and the light pipe (of LED unit), the light blocker (42) and the light source (LED) located near the second surface of the diffuser plate (35) on the interior of the housing (as displayed in Fig. 7A).  
Regarding Claim 10, Chien teaches the light control apparatus of claim 1, further comprising diffuser material (opposite material surface of 35) positioned within the aperture of the light blocker (42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 8 are rejected under 35 U.S.C. 103 as being obvious over Chien.
Regarding Claim 8, Chien teaches the invention set forth above (see rejection in the corresponding claim(s) above) except for the specific limitation of the light passing through the light pipe and the diffuser plate has a first CIE x-y value and is visible at the first portion of the feature and the light passing through the opening in the light blocker has a second CIE x-y value at a second portion of the feature, a color of the light appearing substantially equal at the feature surrounding the opening on a front surface of the diffuser plate.  
However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the light control apparatus by having the light passing through the light pipe and the diffuser plate having a first CIE x-y value and is visible at the first portion of the feature and the light passing through the opening in the light blocker has a second CIE x-y value at a second portion of the feature, a color of the light appearing substantially equal at the feature surrounding the opening on a front surface of the diffuser plate, since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Further, one of ordinary skill in the art would entertain the idea of providing the light passing through the light pipe and the diffuser plate having a first CIE x-y value and is visible at the first portion of the feature and the light passing through the opening in the light blocker has a second CIE x-y value at a second portion of the feature, a color of the light appearing substantially equal at the feature surrounding the opening on a front surface of the diffuser plate in order to optimize the control and functionality of the feature that is employed during operation.
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2017/0197516
U.S. Pub. No. 2015/0109784
U.S. Pub. No. 2020/0373773
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly





/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875